Exhibit 10.1

FAIRCHILD SEMICONDUCTOR STOCK PLAN

SECTION 1. Purpose; Definitions

The purpose of the Fairchild Semiconductor Stock Plan is to give the Company a
competitive advantage in attracting, retaining and motivating officers,
employees, Non-Employee Directors and individual consultants and to provide the
Company and its Subsidiaries and Affiliates with a stock plan providing
incentives for future performance of services directly linked to the
profitability of the Company’s businesses and increases in Company stockholder
value.

For purposes of the Plan, the following terms are defined as set forth below. In
addition, certain other terms used herein have definitions given to them in the
first place in which they are used.

(a) “Administration Agent” means the person or entity designated by the Company
to administer any portion of the Plan or transactions contemplated by the Plan
as instructed by the Company. If no such person or entity has been so
designated, then “Administration Agent” means the Company.

(b) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with the Company.

(c) “Award” means a Stock Appreciation Right, Stock Option, Restricted Stock,
Deferred Stock Unit, or Other Stock-Based Award.

(d) “Award Cycle” means a period of consecutive fiscal years or portions thereof
designated by the Committee over which Deferred Stock Units are to be earned.

(e) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing the grant of an Award.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means, unless otherwise provided by the Committee in the terms and
conditions of a particular Award, (i) “Cause” pursuant to any Individual
Agreement to which the Participant is a party that is then in effect, or (ii) if
there is no such Individual Agreement or if it does not define Cause,
termination of the Participant’s employment by the Company or any of its
Affiliates or Subsidiaries because of (A) the Participant’s commission or
conviction of a felony under federal law or the law of the state in which such
action occurred, (B) the Participant’s dishonesty in the course of fulfilling
the Participant’s employment duties, (C) the Participant’s willful and
deliberate failure to perform his or her employment duties in any material
respect, or (D) in the case of a termination prior to a Change in Control, such
other events as shall be determined by the Committee. The Committee shall,
unless otherwise provided in an Individual Agreement with the Participant, have
the sole discretion to determine whether “Cause” exists, and its determination
shall be final.

(h) “Change in Control” and “Change in Control Price” have the meanings set
forth in Sections 11(b) and (c), respectively.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(j) “Commission” means the Securities and Exchange Commission or any successor
agency.

(k) “Committee” means the Committee referred to in Section 2.

(l) “Common Stock” means the Common Stock, par value $.01 per share, of the
Company.

(m) “Company” means Fairchild Semiconductor International, Inc., a Delaware
corporation.

(n) “Covered Employee” means a Participant designated prior to the grant of
Restricted Stock, Deferred Stock Units or Other Stock-Based Awards granted
pursuant to Section 10 or, if granted subject to Performance Goals, Stock
Options or Stock Appreciation Rights, by the Committee who is or may be a
“covered employee” within the meaning of Section 162(m)(3) of the Code in the
year in which the Company is expected to be entitled to a federal income tax
deduction with respect to the Award.

(o) “Deferred Stock Units” means an Award granted under Section 8.

(p) “Disability” means, unless otherwise provided by the Committee in the terms
and conditions of a particular Award, a Participant being considered “disabled”
as defined in Section 409A(a)(2)(C) of the Code.

(q) “Early Retirement” means the termination of a Participant’s employment or
service, by the Participant or the Company, following which the Participant has
no intention of engaging in, and does not in fact subsequently engage in,
full-time employment, after attaining age 55, if the Participant’s elapsed years
of continuous full-time service plus 55 equals 65 or more.

(r) “Effective Date” shall mean the date of approval of this plan by the
stockholders of the Company at their 2005 annual meeting.

(s) “Eligible Individuals” means Non-Employee Directors, officers, employees and
consultants of the Company or any of its Subsidiaries or Affiliates, and
prospective officers, employees and consultants who have accepted offers of
employment or consultancy from the Company or its Subsidiaries or Affiliates.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(u) “Exercise Price” shall have the meaning set forth in Section 5(d).

(v) “Freestanding Stock Appreciation Right” shall have the meaning set forth in
Section 6(a).

(w) “Fair Market Value” means, as of any given date, the closing sales price on
such date during normal trading hours (or, if there are no reported sales on
such date, on the last date prior to such date on which there were sales) of the
Common Stock on the New York Stock Exchange Composite Tape or, if not listed on
such exchange, on any other national securities exchange on which the Common
Stock is listed or on NASDAQ, in any case, as reporting in such source as the
Committee shall select. If there is no regular public trading market for such
Common Stock, the Fair Market Value of the Common Stock shall be determined by
the Committee in good faith.

(x) “Good Reason” means a Termination of Employment for “Good Reason” pursuant
to an Individual Agreement to which the Participant is a party that is then in
effect. If a Participant does not have an Individual Agreement, or if it does
not define Good Reason, no termination of that Participant’s employment shall be
considered to be for “Good Reason.”

(y) “Incentive Stock Option” means any Stock Option designated as, and qualified
as, an “incentive stock option” within the meaning of Section 422 of the Code.

(z) “Individual Agreement” means a written employment, consulting or similar
agreement between a Participant and the Company or one of its Subsidiaries or
Affiliates.

(aa) “Non-Employee Director” means a member of the Board of the Company who is
not also an employee or an officer of the Company or any of its Subsidiaries or
Affiliates.

(bb) “NonQualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

(cc) “Normal Retirement” means retirement from active employment or service with
the Company, a Subsidiary or Affiliate at or after age 65.

(dd) “Other Stock-Based Award” means an Award granted pursuant to Section 10.

(ee) “Outside Director” means a member of the Board who qualifies as an “outside
director” within the meaning of Section 162(m) of the Code and as a
“non-employee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

(ff) “Performance Goals” means the performance goals which may be established by
the Committee in connection with the grant of Restricted Stock, Deferred Stock
Units, Stock Options, Stock Appreciation Rights or Other Stock-Based Awards
granted pursuant to Section 10. In the case of Qualified Performance-Based
Awards, (i) such goals shall be based on the attainment of specified levels of
one or more of the following measures: earnings per share, revenues, net profit
after tax, gross profit, operating profit, earnings before interest, taxes,
depreciation and amortization (EBITDA), earnings before interest and taxes
(EBIT), cash flow, asset quality, stock price performance, unit volume, return
on equity, change in working capital, return on capital or shareholder return,
and (ii) such Performance Goals shall be set by the Committee within the time
period prescribed by Section 162(m) of the Code and related regulations The
Committee may appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and the effect of any discontinued
operations reported in the Company’s consolidated statement of operations, and
(v) any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Corporation’s annual report
to stockholders for the applicable year.

(gg) “Participant” means an Eligible Individual who has been granted an Award or
to whom an Award has been assigned or transferred pursuant to the Plan.

(hh) “Plan” means the Fairchild Semiconductor Stock Plan, as set forth herein
and as hereinafter amended in accordance herewith.

(ii) “Pre-Existing Plan” means this plan, as amended up to the Effective Date,
but not including amendments made on the Effective Date.

(jj) “Qualified Performance-Based Award” means an Award of Restricted Stock,
Deferred Stock Units, Stock Options, Stock Appreciation Rights or Other
Stock-Based Awards granted pursuant to Section 10 subject to Performance Goals
designated as such by the Committee at the time of grant, based upon a
determination that (i) the recipient is or may be a “covered employee” within
the meaning of Section 162(m)(3) of the Code in the year in which the Company
would expect to be able to claim a tax deduction with respect to such Restricted
Stock or Deferred Stock Units and (ii) the Committee wishes such Award to
qualify for the Section 162(m) Exemption.

(kk) “Restricted Stock” means an Award granted under Section 7.

(ll) “Retirement” means Normal Retirement or Early Retirement. For the avoidance
of doubt, the definitions of Retirement herein are solely for the purposes of
the Plan and for no other purpose.

(mm) “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.

(nn) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(oo) “Specified Employee” shall mean a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code.

(pp) “Stock Appreciation Right” means an Award granted under Section 6.

(qq) “Stock Option” means an Award granted under Section 5.

(rr) “Strike Price” shall have the meaning set forth in Section 6(c)(ii).

(ss) “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.

(tt) “Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 6(a).

(uu) “Termination of Employment” means the termination of the Participant’s
employment with, or performance of services for, the Company and any of its
Subsidiaries or Affiliates. A Participant employed by, or performing services
for, a Subsidiary or an Affiliate shall also be deemed to incur a Termination of
Employment if the Subsidiary or Affiliate ceases to be such a Subsidiary or an
Affiliate, as the case may be, and the Participant does not immediately
thereafter become an employee of, or service-provider for, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered Terminations of Employment.
For avoidance of doubt, a Participant who is an Eligible Individual and, without
a break-in-service, becomes an Eligible Individual of another type under the
Plan (e.g., an employee becomes a consultant) shall not be treated as having a
Termination of Employment under the Plan.

SECTION 2. Administration

(a) The Plan shall be administered by the Compensation Committee or such other
committee of the Board as the Board may from time to time designate (the
“Committee"), which shall be composed of not less than three Outside Directors,
each of whom shall be appointed by and serve at the pleasure of the Board and be
an “independent director” within the meaning of any New York Stock Exchange rule
or listing requirements with respect to such director’s duties hereunder.

(b) Except as provided in Section 8(c) with respect to Deferred Stock Units
awarded to Non-Employee Directors, the Committee shall have plenary authority to
grant Awards, pursuant and subject to the terms of the Plan, to Eligible
Individuals.

(c) Among other things, the Committee shall have the authority, subject to the
terms of the Plan:

(i) To select the Eligible Individuals to whom Awards may be granted;

(ii) To determine whether and to what extent Incentive Stock Options,
NonQualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock Units and Other Stock-Based Awards or any combination thereof are
to be granted hereunder;

(iii) To determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

(iv) To determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the Exercise Price of a Stock Option (subject to
Section 5(d)(i)) or the Strike Price of a Freestanding Stock Appreciation Right
(subject to Section 6(c)(ii)), any vesting condition, restriction or limitation,
which may be related to the performance of the Participant, the Company or any
Subsidiary or Affiliate and any vesting acceleration or forfeiture waiver
regarding any Award and the shares of Common Stock relating thereto, based on
such factors as the Committee shall determine, subject, in the case of
Restricted Stock, to Section 7(c)(i) and (ii) and, in the case of Deferred Stock
Units, to Section 8(b)(i) and (ii);

(v) Subject to the other terms of this Plan, including without limitation
Section 13 and 14, to modify, amend or adjust the terms and conditions of any
Award from time to time, including but not limited to Performance Goals;
provided, however, that the Committee may not adjust upwards the amount payable
with respect to a Qualified Performance-Based Award or waive or alter the
Performance Goals associated therewith in a manner that would violate Section
162(m) of the Code;

(vi) To determine to what extent and under what circumstances Common Stock and
other amounts payable with respect to an Award shall be deferred; and

(vii) To determine under what circumstances an Award may be settled in cash or
Common Stock under Sections 5(l), 5(m), 6(b)(ii), 6(c)(iv), 6(c)(xi) and
8(b)(iv).

(d) The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.

(e) The Committee may act only by a majority of its members then in office.
Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may (i) allocate all or any portion of its
responsibilities and powers to any one or more of its members and (ii) delegate
all or any part of its responsibilities and powers to any person or persons
selected by it (provided that no such delegation may be made that would cause
Awards or other transactions under the Plan to cease to be exempt from Section
16(b) of the Exchange Act or cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption). Any such allocation or delegation may be revoked by
the Committee at any time.

(f) Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company, its Subsidiaries, Affiliates,
stockholders and Participants.

(g) Any authority granted to the Committee may also be exercised by the full
Board, except to the extent that the grant or exercise of such authority would
cause any Award or transaction to become subject to (or lose an exemption under)
the short-swing profit recovery provisions of Section 16 of the Exchange Act or
cause an Award designated as a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

SECTION 3. Common Stock Subject to Plan

(a) The maximum number of shares of Common Stock that may be delivered to
Participants and their beneficiaries under the Plan shall be equal to 26,698,489
shares, which is comprised of (i) 24,398,489 shares, the maximum number of
shares authorized for issuance under outstanding awards and awards available for
grant on March 10, 2005 (including shares issued prior to such date upon the
exercise or settlement of Awards), plus (ii) 2,300,000 shares, the number of
shares subject to stockholder approval on the Effective Date. No Participant may
be granted Stock Options and Stock Appreciation Rights covering in excess of
2,000,000 shares of Common Stock in any fiscal year of the Company. The total
number of shares of Common Stock that can be delivered under the Plan in
connection with Awards of Restricted Stock, Deferred Stock Units, and Other
Stock-Based Awards granted pursuant to Section 10, shall not exceed 2,110,000
(including 610,000 approved by stockholders in 2004 and 1,500,000 subject to
stockholder approval in 2005) during the term of the Plan. Shares subject to an
Award under the Plan may be authorized and unissued shares or may be treasury
shares.

(b) If any Award is forfeited, or if any Stock Option (and related Stock
Appreciation Right, if any) terminates, expires or lapses without being
exercised, or if any Stock Appreciation Right is exercised for cash, shares of
Common Stock subject to such Awards shall again be available for distribution in
connection with Awards under the Plan. If any shares of Common Stock subject to
an award under the Pre-Existing Plan are forfeited or if any award under the
Pre-Existing Plan based on shares of Common Stock is settled for cash, or
expires or otherwise is terminated without issuance of such shares, the Common
Stock subject to such award shall, to the extent of such cash settlement,
forfeiture or termination, be available for Awards under the Plan. Shares
subject to an Award under the Plan or the Pre-Existing Plan may not again be
made available for issuance as Awards under the Plan if such shares are:
(i) shares that were subject to a stock-settled Stock Appreciation Right and
were not issued upon the net settlement or net exercise of such Stock
Appreciation Right, (ii) shares used to pay the exercise price or withholding
taxes related to a Stock Option or Stock Appreciation Right, or (iii) shares
repurchased on the open market with the proceeds of a Stock Option exercise. The
maximum number of shares of Common Stock that may be issued pursuant to Stock
Options intended to be Incentive Stock Options shall be 1,000,000 shares.

(c) In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company or any extraordinary cash or stock dividend,
the Committee or Board may make such substitution or adjustments in the
aggregate number and kind of shares reserved for issuance under the Plan, and
the maximum limitation upon the number of shares subject to each type of Award
that may be granted to any Participant, in the number, kind and Exercise Price
of shares subject to outstanding Stock Options and Stock Appreciation Rights, in
the number and kind of shares subject to other outstanding Awards granted under
the Plan and/or such other equitable substitution or adjustments as it may
determine to be appropriate in its sole discretion (including without limitation
the payment of an amount in cash therefor); provided, however, that the number
of shares subject to any Award shall always be a whole number. Such adjusted
Exercise Price shall also be used to determine the amount payable by the Company
upon the exercise of any Stock Appreciation Right associated with any Stock
Option. Any adjustment under this Section 3(c) need not necessarily be the same
for all Participants.

SECTION 4. Eligibility

Awards may be granted under the Plan to Eligible Individuals, provided that the
only Awards that may be granted to Non-Employee Directors on or following the
Effective Date shall be Deferred Stock Units in accordance with Section 8(c).

SECTION 5. Stock Options

(a) Stock Options may be granted alone or in addition to other Awards granted
under the Plan and may be of two types: Incentive Stock Options and NonQualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve, subject to the terms of the Plan.

(b) The Committee shall have the authority to grant any Participant Incentive
Stock Options, NonQualified Stock Options or both types of Stock Options (in
each case with or without Stock Appreciation Rights); provided, however, that
grants hereunder are subject to the aggregate limit on grants to individual
Participants set forth in Section 3. Incentive Stock Options may be granted only
to employees of the Company and its subsidiaries or parent corporation (within
the meaning of Section 424(f) of the Code). To the extent that any Stock Option
is not designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option on or subsequent to its grant date, it
shall constitute a NonQualified Stock Option.

(c) Stock Options shall be evidenced by an Award Agreement, the terms and
provisions of which may differ. An Award Agreement shall indicate on its face
whether it is intended to be an agreement for an Incentive Stock Option or a
NonQualified Stock Option. The grant of a Stock Option shall occur on the date
or dates specified by the Committee for individuals to receive grants of Stock
Options. The Company shall notify an Eligible Individual of any grant of a Stock
Option and a written Award Agreement or agreements shall be duly executed and
delivered by the Company to the Participant. Such agreement or agreements shall
become effective upon execution by the Company and the Participant. If such an
agreement is not executed by the Eligible Individual and returned to the Company
on or prior to 90 days after the date the Award Agreement is received by the
Eligible Individual (or such earlier date as the Committee may specify), such
Stock Option shall terminate unless the Committee shall determine otherwise.

(d) Stock Options granted under the Plan shall be subject to the following terms
and conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

(i) Exercise price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee and set forth in the
Award Agreement (the “Exercise Price"). The Exercise Price for any Stock Option
under the Plan shall not be less than the Fair Market Value of the Common Stock
subject to that Stock Option on the date of grant, except that the Exercise
Price of a Stock Option may be less than the Fair Market Value of the underlying
Common Stock on the date of grant if such Exercise Price is determined after the
date of grant based on the achievement of Performance Goals or the relative
value of the Common Stock as compared to an index of the capital stock of other
companies determined by the Committee.

(ii) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than 10 years after the date the
Stock Option is granted.

(iii) Exercisability. Except as otherwise provided herein, Stock Options shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine, and the Committee may at any time accelerate the
exercisability of any Stock Option.

(e) Method of Exercise. Subject to the provisions of this Section 5, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving notice of exercise to the Administration Agent, specifying, by
such written, electronic or other means as the Administration Agent may specify
with the agreement of the Company, the number of shares of Common Stock subject
to the Stock Option to be purchased. Such notice shall be accompanied by payment
in full of the Exercise Price by certified or bank check or such other
instrument or means as the Company may accept. If approved by the Committee,
payment, in full or in part, may also be made in the form of unrestricted Common
Stock (by delivery of such shares or by attestation) already owned by the
Participant of the same class as the Common Stock subject to the Stock Option
(based on the Fair Market Value of the Common Stock on the date the Stock Option
is exercised); provided, however, that, in the case of an Incentive Stock
Option, the right to make a payment in the form of already owned shares of
Common Stock of the same class as the Common Stock subject to the Stock Option
may be authorized only at the time the Stock Option is granted and provided,
further, that such already owned shares have been held by the Participant for at
least six months at the time of exercise or had been purchased on the open
market. If approved by the Committee and permitted by applicable law, payment in
full or in part may also be made by delivering a properly executed exercise
notice to the Administration Agent, together with instructions to the
Administration Agent to deliver promptly to the Company the amount of sale or
loan proceeds necessary to pay the Exercise Price, and, if requested, by the
amount of any federal, state, local or foreign withholding taxes. To facilitate
the foregoing, the Company may enter into agreements for coordinated procedures
with one or more brokerage firms, including but limited to the Administration
Agent. In addition, if approved by the Committee, payment in full or in part may
also be made by instructing the Committee to withhold a number of such shares
having a Fair Market Value on the date of exercise equal to the aggregate
Exercise Price of such Stock Option. No shares of Common Stock shall be issued
until full payment therefor has been made. Except as otherwise provided in
Section 5(n) below, a Participant shall have all of the rights of a stockholder
of the Company holding the class or series of Common Stock that is subject to
such Stock Option (including, if applicable, the right to vote the shares and
the right to receive dividends), when the Participant has given written notice
of exercise, has paid in full for such shares and, if requested, has given the
representation described in Section 16(a).

(f) Nontransferability of Stock Options. No Stock Option shall be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution (or other testamentary distribution) or (ii) in the case of a
NonQualified Stock Option granted to a Non-Employee Director or member of the
Company’s Executive Committee, if permitted by the Committee, pursuant to a
transfer to a trust or partnership solely for the benefit of a “family member”
for estate planning purposes. For purposes hereof, “family member” shall have
the meaning given to such term in General Instructions A.1(a)(5) to Form S-8
under the Securities Act of 1933 as amended, or any successor thereto. All Stock
Options shall be exercisable, subject to the terms of this Plan, only by the
Participant, the guardian or legal representative of the Participant, or any
person to whom such option is transferred pursuant to this paragraph, it being
understood that the term “holder” and “Participant” include such guardian, legal
representative and other transferee; provided, however, that Termination of
Employment shall continue to refer to the Termination of Employment of the
original Participant.

(g) Termination by Death. Unless otherwise determined by the Committee
(including under an Individual Agreement), if a Participant incurs a Termination
of Employment by reason of death, any Stock Option held by such Participant may
thereafter be exercised, to the extent then exercisable, or on such accelerated
basis as the Committee may determine, for a period of five years (or such other
period as the Committee may specify in the Award Agreement) from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.

(h) Termination by Reason of Disability. Unless otherwise determined by the
Committee (including under an Individual Agreement), if a Participant incurs a
Termination of Employment by reason of Disability, any Stock Option held by such
Participant may thereafter be exercised by the Participant, to the extent it was
exercisable at the time of termination, or on such accelerated basis as the
Committee may determine, for a period of five years (or such other period as the
Committee may specify in the Award Agreement) from the date of such Termination
of Employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that if the Participant dies
within such period, any unexercised Stock Option held by such Participant shall,
notwithstanding the expiration of such period, continue to be exercisable to the
extent to which it was exercisable at the time of death for a period of at least
12 months from the date of such death or until the expiration of the stated term
of such Stock Option, whichever period is the shorter. In the event of
Termination of Employment by reason of Disability, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a NonQualified Stock Option.

(i) Termination by Reason of Retirement. Unless otherwise determined by the
Committee (including under an Individual Agreement), if a Participant incurs a
Termination of Employment by reason of Retirement, any Stock Option held by such
Participant may thereafter be exercised by the Participant, to the extent it was
exercisable at the time of such Retirement, or on such accelerated basis as the
Committee may determine, for a period of five years (or such other period as the
Committee may specify in the Award Agreement) from the date of such Termination
of Employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that if the Participant dies
within such period any unexercised Stock Option held by such Participant shall,
notwithstanding the expiration of such period, continue to be exercisable to the
extent to which it was exercisable at the time of death for a period of at least
12 months from the date of such death or until the expiration of the stated term
of such Stock Option, whichever period is the shorter. In the event of
Termination of Employment by reason of Retirement, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a NonQualified Stock Option.

(j) Involuntary Termination Not for Cause. Unless otherwise determined by the
Committee (including under an Individual Agreement), if a Participant incurs a
Termination of Employment that is involuntary on the part of the Participant and
not for Cause or a result of death, Disability or Retirement, any Stock Option
held by such Participant may thereafter be exercised by the Participant, to the
extent it was exercisable at the time of such termination, or on such
accelerated basis as the Committee may determine, for a period of 90 days (or
such other period as the Committee may specify in the Award Agreement) from the
date of such Termination of Employment or until the expiration of the stated
term of such Stock Option, whichever period is the shorter.

(k) Other Termination. Unless otherwise determined by the Committee (including
under an Individual Agreement): (A) if a Participant incurs a Termination of
Employment for Cause, all Stock Options held by such Participant shall thereupon
terminate; (B) if a Participant incurs a Termination of Employment for any
reason other than for Cause, death, Disability, Retirement or as provided in the
preceding Section 5(j), including a Termination of Employment that is voluntary
on the part of the Participant and not involving Retirement, any Stock Option
held by such Participant may thereafter be exercised by the Participant, to the
extent it was exercisable at the time of such termination, or on such
accelerated basis as the Committee may determine, for a period of 30 days (or
such other period as the Committee may specify in the Award Agreement) from the
date of such Termination of Employment or until the expiration of the stated
term of such Stock Option, whichever period is the shorter. Notwithstanding any
other provision of this Plan to the contrary, in the event that, during the
24-month period following a Change in Control, a Participant incurs a
Termination of Employment (1) by the Company other than for Cause or (2) by
reason of the Participant’s resignation for Good Reason, any Stock Option held
by such Participant may thereafter be exercised by the Participant, to the
extent it was exercisable at the time of termination, or on such accelerated
basis as the Committee may determine, for (x) the longer of (i) one year from
such date of termination or (ii) such other period as may be provided in the
Plan for such Termination of Employment or as the Committee may provide in the
Award Agreement or any Individual Agreement, or (y) until expiration of the
stated term of such Stock Option, whichever period is the shorter. If an
Incentive Stock Option is exercised after the expiration of the post-termination
exercise periods that apply for purposes of Section 422 of the Code, such Stock
Option will thereafter be treated as a NonQualified Stock Option.

(l) Cashing Out of Stock Option. On receipt of written notice of exercise, the
Committee may elect to cash out all or part of the portion of the shares of
Common Stock for which a Stock Option is being exercised by paying the
Participant an amount, in cash or Common Stock, equal to the excess of the Fair
Market Value of the Common Stock over the Exercise Price times the number of
shares of Common Stock for which the Option is being exercised on the effective
date of such cash-out.

(m) Change in Control Cash-Out. Notwithstanding any other provision of the Plan,
during the 60-day period from and after a Change in Control (the “Exercise
Period"), if the Committee shall determine at the time of grant or thereafter, a
Participant shall have the right, whether or not the Stock Option is fully
exercisable and in lieu of the payment of the Exercise Price for the shares of
Common Stock being purchased under the Stock Option and by giving notice to the
Company, to elect (within the Exercise Period) to surrender all or part of the
Stock Option to the Company and to receive cash, within 30 days of such
election, in an amount equal to the amount by which the Change in Control Price
per share of Common Stock on the date of such election shall exceed the Exercise
Price per share of Common Stock under the Stock Option multiplied by the number
of shares of Common Stock granted under the Stock Option as to which the right
granted under this Section 5(m) shall have been exercised.

(n) Deferral of Option Shares. The Committee may from time to time establish
procedures pursuant to which a Participant may elect to defer, until a time or
times later than the exercise of an Option, receipt of all or a portion of the
shares of Common Stock subject to such Option and/or to receive cash at such
later time or times in lieu of such deferred shares, all on such terms and
conditions as the Committee shall determine. If any such deferrals are
permitted, then, notwithstanding Section 5(e) above, a Participant who elects
such deferral shall not have any rights as a stockholder with respect to such
deferred shares unless and until shares are actually delivered to the
Participant with respect thereto, except to the extent otherwise determined by
the Committee. Notwithstanding anything in this Section 5(n) to the contrary, a
Participant shall not be allowed to effect a deferral pursuant to this Section
5(n) if the Committee determines, in its sole discretion, that the terms for
such deferral could result in the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code on the Participant.

SECTION 6. Stock Appreciation Rights

(a) Grant and Exercise. Stock Appreciation Rights may be granted alone
(“Freestanding Stock Appreciation Rights”) or in conjunction with all or part of
any Stock Option granted under the Plan (“Tandem Stock Appreciation Rights”).

(b) Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights shall be subject to such terms and conditions as shall be
determined by the Committee, including the following:

(i) Relationship to Related Stock Option. A Stock Appreciation Right granted in
conjunction with a NonQualified Stock Option may be granted either at or after
the time of grant of such Stock Option. A Stock Appreciation Right granted in
conjunction with an Incentive Stock Option may be granted only at the time of
grant of such Stock Option. Tandem Stock Appreciation Rights shall be
exercisable only at such time or times and to the extent that the Stock Options
to which they relate are exercisable in accordance with the provisions of
Section 5.

(ii) Settlement. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive an amount in cash, shares of Common
Stock or a combination of cash and shares, equal to (A) the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the
Exercise Price per share specified in the related Stock Option multiplied by
(B) the number of shares of Common Stock in respect of which such Stock
Appreciation Right shall have been exercised, with the Committee having the
right to determine the form of payment. The Committee may from time to time
establish procedures pursuant to which a Participant may elect to further defer
receipt of cash or shares in settlement of Tandem Stock Appreciation Rights for
a specified period or until a specified event, all on such terms and conditions
as the Committee shall determine.

(iii) Nontransferability. Tandem Stock Appreciation Rights shall be transferable
only to the extent that the underlying Stock Option is transferable pursuant to
Section 5(f).

(iv) Method of Exercise. A Tandem Stock Appreciation Right may be exercised by a
Participant by surrendering the applicable portion of the related Stock Option
in accordance with procedures established by the Committee. Upon such exercise
and surrender, the Participant shall be entitled to receive an amount determined
in the manner prescribed by Section 6(b)(ii). Stock Options which have been so
surrendered shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised. Any Tandem Stock Appreciation Right
shall terminate and no longer be exercisable upon the termination or exercise of
the related Stock Option.

(c) Terms and Conditions of Freestanding Stock Appreciation Rights. Freestanding
Stock Appreciation Rights shall be subject to such terms and conditions as shall
be determined by the Committee, including the following:

(i) Term. The Committee shall determine the stated term of each Freestanding
Stock Appreciation Right granted under this Plan but no Freestanding Stock
Appreciation Right shall be exercisable more than ten years after the date that
the Freestanding Stock Appreciation Right is granted.

(ii) Strike Price. Unless provided otherwise by the Committee, the strike price
(the “Strike Price") per share of Common Stock subject to a Freestanding Stock
Appreciation Right shall be determined by the Committee and set forth in the
Award Agreement. The Strike Price for any Freestanding Stock Appreciation Right
under the Plan shall not be less than the Fair Market Value of the Common Stock
subject to that Freestanding Stock Appreciation Right on the date of grant,
except that (1) the Strike Price may be less than the Fair Market Value of the
Common Stock underlying the Freestanding Stock Appreciation Right on the date of
grant and equal to or greater than 85% of the Fair Market Value of the Common
Stock underlying the Freestanding Stock Appreciation Right on the date of grant
if the Freestanding Stock Appreciation Right is expressly granted in lieu of an
amount of salary or cash bonus equal to or greater than the difference between
(A) the aggregate Fair Market Value of the Common Stock underlying the
Freestanding Stock Appreciation Right on the date of grant and (B) the aggregate
Strike Price of the Freestanding Stock Appreciation Right and (2) the Strike
Price of a Freestanding Stock Appreciation Right may be less than the Fair
Market Value of the underlying Common Stock on the date of grant if such Strike
Price is determined after the date of grant based on the achievement of
Performance Goals or the relative value of the Common Stock as compared to an
index of the capital stock of other companies determined by the Committee.

(iii) Exercisability. Except as otherwise provided herein, Freestanding Share
Appreciation Rights shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee, and the
Committee may at any time accelerate the exercisability of any Stock
Appreciation Right. If the Committee provides that any Stock Appreciation Right
is exercisable only in installments, the Committee may at any time waive such
installment exercise provisions, in whole or in part, based on such factors as
the Committee may determine.

(iv) Settlement. Upon the exercise of a Freestanding Stock Appreciation Right, a
Participant shall be entitled to receive an amount in cash, shares of Common
Stock or a combination of cash and shares, equal to (A) the excess of the Fair
Market Value of one share of Common Stock over the applicable Strike Price
multiplied by (B) the number of shares of Common Stock in respect of which the
Freestanding Stock Appreciation Right shall have been exercised, with the
Committee having the right to determine the form of payment.

(v) Nontransferability. No Freestanding Stock Appreciation Right shall be
transferable by a Participant other than (i) by will or by the laws of descent
and distribution (or other testamentary distribution) or (ii) if permitted by
the Committee, pursuant to a transfer by a Non-Employee Director or member of
the Company’s Executive Committee to a trust or partnership solely for the
benefit of a “family member” for estate planning purposes. All Freestanding
Stock Appreciation Rights shall be exercisable, subject to the terms of this
Plan, only by the Participant, the guardian or legal representative of the
Participant, or any person to whom such Freestanding Stock Appreciation Right is
transferred pursuant to this paragraph, it being understood that the terms
“holder” and “Participant” include such guardian, legal representative and other
transferee; provided, however, that the term “Termination of Employment” shall
continue to refer to the Termination of Employment of the original Participant.

(vi) Termination by Death. Unless otherwise determined by the Committee
(including under an Individual Agreement), if a Participant incurs a Termination
of Employment by reason of death, any Freestanding Stock Appreciation Right held
by such Participant may thereafter be exercised, to the extent then exercisable,
or on such accelerated basis as the Committee may determine, for a period of
five years (or such other period as the Committee may specify in the Award
Agreement) from the date of such death or until the expiration of the stated
term of such Stock Appreciation Right, whichever period is the shorter.

(vii) Termination by Reason of Disability. Unless otherwise determined by the
Committee (including under an Individual Agreement), if a Participant incurs a
Termination of Employment by reason of Disability, any Freestanding Stock
Appreciation Right held by such Participant may thereafter be exercised by the
Participant, to the extent it was exercisable at the time of termination, or on
such accelerated basis as the Committee may determine, for a period of five
years (or such other period as the Committee may specify in the Award Agreement)
from the date of such Termination of Employment or until the expiration of the
stated term of such Freestanding Stock Appreciation Right, whichever period is
the shorter; provided, however, that if the Participant dies within such period,
any unexercised Freestanding Stock Appreciation Right held by such Participant
shall, notwithstanding the expiration of such period, continue to be exercisable
to the extent to which it was exercisable at the time of death for a period of
at least 12 months from the date of such death or until the expiration of the
stated term of such Freestanding Stock Appreciation Right, whichever period is
the shorter.

(viii) Termination by Reason of Retirement. Unless otherwise determined by the
Committee (including under an Individual Agreement), if a Participant incurs a
Termination of Employment by reason of Retirement, any Freestanding Stock
Appreciation Right held by such Participant may thereafter be exercised by the
Participant, to the extent it was exercisable at the time of such Retirement, or
on such accelerated basis as the Committee may determine, for a period of five
years (or such other period as the Committee may specify in the Award Agreement)
from the date of such Termination of Employment or until the expiration of the
stated term of such Freestanding Stock Appreciation Right, whichever period is
the shorter; provided, however, that if the Participant dies within such period
any unexercised Freestanding Stock Appreciation Right held by such Participant
shall, notwithstanding the expiration of such period, continue to be exercisable
to the extent to which it was exercisable at the time of death for a period of
at least 12 months from the date of such death or until the expiration of the
stated term of such Freestanding Stock Appreciation Right, whichever period is
the shorter.

(ix) Involuntary Termination Not for Cause. Unless otherwise determined by the
Committee (including under an Individual Agreement), if a Participant incurs a
Termination of Employment that is involuntary on the part of the Participant and
not for Cause or a result of death, Disability or Retirement, any Freestanding
Stock Appreciation Right held by such Participant may thereafter be exercised by
the Participant, to the extent it was exercisable at the time of such
termination, or on such accelerated basis as the Committee may determine, for a
period of 90 days (or such other period as the Committee may specify in the
Award Agreement) from the date of such Termination of Employment or until the
expiration of the stated term of such Freestanding Stock Appreciation Right,
whichever period is the shorter.

(x) Other Termination. Unless otherwise determined by the Committee (including
under an Individual Agreement): (A) if a Participant incurs a Termination of
Employment for Cause, all Freestanding Stock Appreciation Rights held by such
Participant shall thereupon terminate; (B) if a Participant incurs a Termination
of Employment for any reason other than for Cause, death, Disability, Retirement
or as provided in the preceding Section 6(c)(ix), including a Termination of
Employment that is voluntary on the part of the Participant and not involving
Retirement, any Freestanding Stock Appreciation Right held by such Participant
may thereafter be exercised by the Participant, to the extent it was exercisable
at the time of such termination, or on such accelerated basis as the Committee
may determine, for a period of 30 days (or such other period as the Committee
may specify in the Award Agreement) from the date of such Termination of
Employment or until the expiration of the stated term of such Freestanding Stock
Appreciation Right, whichever period is the shorter. Notwithstanding any other
provision of this Plan to the contrary, in the event that, during the 24-month
period following a Change in Control, a Participant incurs a Termination of
Employment (1) by the Company other than for Cause or (2) by reason of the
Participant’s resignation for Good Reason, any Freestanding Stock Appreciation
Right held by such Participant may thereafter be exercised by the Participant,
to the extent it was exercisable at the time of termination, or on such
accelerated basis as the Committee may determine, for (x) the longer of (i) one
year from such date of termination or (ii) such other period as may be provided
in the Plan for such Termination of Employment or as the Committee may provide
in the Award Agreement or any Individual Agreement, or (y) until expiration of
the stated term of such Freestanding Stock Appreciation Right, whichever period
is the shorter.

(xi) Change in Control Cash-Out. Notwithstanding any other provision of the
Plan, during the Exercise Period, if the Committee shall determine at the time
of grant or thereafter, a holder of a Freestanding Stock Appreciation Right
shall have the right, whether or not such Stock Appreciation Right is fully
exercisable, to surrender (during the Exercise Period) all or part of such Stock
Appreciation Right to the Company and to receive cash, within 30 days of such
election, in an amount equal to (A) the amount by which the Change in Control
Price per share of Common Stock on the date of such election shall exceed the
Strike Price under such Stock Appreciation Right multiplied by (B) the number of
shares of Common Stock subject to the Stock Appreciation Right as to which the
right granted under this Section 6(c)(xi) shall have been exercised.

(xii) Deferral. The Committee may from time to time establish procedures
pursuant to which a Participant may elect to further defer receipt of cash or
shares in settlement of Freestanding Stock Appreciation Rights for a specified
period or until a specified event, subject in each case to the Committee’s
approval and to such terms as are determined by the Committee. Notwithstanding
anything in this Section 6(c)(xii) to the contrary, a Participant shall not be
allowed to effect a deferral pursuant to this Section 6(c)(xii) if the Committee
determines, in its sole discretion, that the terms for such deferral could
result in the imposition of the additional tax under Section 409A(a)(1)(B) of
the Code on the Participant.

SECTION 7. Restricted Stock

(a) Administration. Shares of Restricted Stock may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
Eligible Individuals to whom and the time or times at which grants of Restricted
Stock will be awarded, the number of shares to be awarded to any Eligible
Individual or the formula for determining such number, the conditions for
vesting, the time or times within which such Awards may be subject to forfeiture
and any other terms and conditions of the Awards, in addition to those contained
in Section 7(c). The total number of shares of Common Stock that can be
delivered under the Plan in connection with Awards of Restricted Stock, Deferred
Stock Units, and Other Stock-Based Awards granted pursuant to Section 10, shall
not exceed 2,110,000 (including 610,000 approved by stockholders in 2004 and
1,500,000 subject to stockholder approval in 2005) during the term of the Plan.
No more than 500,000 shares of Restricted Stock that are Qualified Performance
Based Awards may be granted to any Participant in any fiscal year of the
Company.

(b) Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Fairchild Semiconductor Stock Incentive Plan and a Award Agreement. Copies of
such Plan and Agreement are on file at the offices of Fairchild Semiconductor
International, Inc., 82 Running Hill Road, South Portland, Maine.

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.

(c) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(i) The Committee may, prior to or at the time of grant, designate an Award of
Restricted Stock as a Qualified Performance-Based Award, in which event it shall
condition the grant, vesting or settlement, as applicable, of such Restricted
Stock upon the attainment of Performance Goals and may also condition the grant
or vesting thereof upon the continued service of the Participant with the
Company, its Subsidiaries or Affiliates. If the Committee does not designate an
Award of Restricted Stock as a Qualified Performance-Based Award, it may
nonetheless condition the grant, vesting or settlement thereof upon the
attainment of Performance Goals and/or the continued service of the Participant
with the Company, its Subsidiaries or Affiliates. Pursuant to this
Section 7(c)(i), the Committee may specify in any Restricted Stock Award that
the level of achievement versus pre-established Performance Goals will determine
the number of shares of Restricted Stock granted, issued, retainable and/or
vested. The conditions for grant or vesting and the other provisions of
Restricted Stock Awards (including without limitation any applicable Performance
Goals) need not be the same with respect to each recipient. The Committee shall
not waive, in whole or in part, any Performance Goals or any restrictions
applicable to a Restricted Stock Award, except pursuant to Section 11 or in
connection with the Participant’s Termination of Employment by reason of the
Participant’s death, Disability, or Termination of Employment by the Company
without Cause or by the Participant for Good Reason.

(ii) Subject to the terms of the Plan, any Award of Restricted Stock shall be
subject to vesting during a restriction period (the “Restriction Period") of at
least three years following the date of grant, provided that an Award may vest
in installments ratably over the course of the Restriction Period and except
that if the grant, vesting, settlement or other terms of an Award are subject to
Performance Goals and/or the level of achievement versus such Performance Goals,
the grant, issuance, retention and/or vesting of such Awards shall be based upon
a performance period of not less than one year. In addition, continued service
with the Company or any of its Subsidiaries or Affiliates through the vesting
date or dates shall also be a condition to vesting, except pursuant to
Section 11 or in connection with the Participant’s Termination of Employment by
reason of the Participant’s death, Disability, or Termination of Employment by
the Company without Cause or by the Participant for Good Reason. During the
Restriction Period, and until the later of (i) the expiration of the Restriction
Period and (ii) the date the applicable Performance Goals (if any) are satisfied
and their satisfaction is certified by the Committee, the Participant shall not
be permitted to sell, assign, transfer, pledge or otherwise encumber unvested
shares of Restricted Stock; provided that, to the extent permitted by law, the
foregoing shall not prevent a Participant from pledging Restricted Stock as
security for a loan, the sole purpose of which is to provide funds to pay the
Exercise Price for Stock Options.

(iii) Except as provided in this paragraph (iii) and Sections 7(c)(i) and
7(c)(ii) or the Award Agreement, the Participant shall have, with respect to the
shares of Restricted Stock, all of the rights of a stockholder of the Company
holding the class or series of Common Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the shares and the
right to receive any cash dividends. If so determined by the Committee in the
applicable Award Agreement and subject to Section 16(e) of the Plan, (A) cash
dividends on the class or series of Common Stock that is the subject of the
Restricted Stock Award shall be automatically deferred and reinvested in
additional Restricted Stock, held subject to the vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals applicable only
to dividends, and (B) dividends payable in Common Stock (or other securities)
shall be paid in the form of Restricted Stock of the same class as the Common
Stock (or other securities) with which such dividend was paid, held subject to
the vesting of the underlying Restricted Stock, or held subject to meeting
Performance Goals applicable only to dividends; provided, that, to the extent
provided in an Award Agreement, the Committee may determine to treat such
dividends in a different manner.

(iv) Except to the extent otherwise provided in the applicable Award Agreement
or Section 7(c)(i), 7(c)(ii) or 11(a)(ii), upon a Participant’s Termination of
Employment for any reason during the Restriction Period or before the applicable
Performance Goals are satisfied, all  shares still subject to restriction shall
be forfeited by the Participant.

(v) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such  shares shall be delivered to the Participant
upon surrender of the legended certificates.

(vi) Each Award shall be confirmed by, and be subject to, the terms of an Award
Agreement.

SECTION 8. Deferred Stock Units

(a) Administration. Deferred Stock Units may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Eligible Individuals to whom and the time or times at which Deferred Stock
Units shall be awarded, the number of Deferred Stock Units to be awarded to any
Eligible Individual or the formula or Performance Goals for determining the
number of Deferred Stock Units to be awarded, the conditions for vesting, the
time or times within which such Awards may be subject to forfeiture, the
duration of the Award Cycle and any other terms and conditions of the Award, in
addition to those contained in Section 8(b). The total number of shares of
Common Stock that can be delivered under the Plan in connection with Awards of
Restricted Stock, Deferred Stock Units, and Other Stock-Based Awards granted
pursuant to Section 10, shall not exceed 2,110,000 (including 610,000 approved
by stockholders in 2004 and 1,500,000 subject to stockholder approval in 2005)
during the term of the Plan. No more than 500,000 Deferred Stock Units that are
Qualified Performance Based Awards may be granted to any Participant in any
fiscal year of the Company.

(b) Terms and Conditions. Deferred Stock Units Awards shall be subject to the
following terms and conditions:

(i) The Committee may, prior to or at the time of the grant, designate Deferred
Stock Units as Qualified Performance-Based Awards, in which event it shall
condition the grant, vesting or settlement thereof upon the attainment of
Performance Goals and may also condition the grant, vesting or settlement
thereof upon the continued service of the Participant with the Company, its
Subsidiaries or Affiliates. If the Committee does not designate Deferred Stock
Units as Qualified Performance-Based Awards, it may nonetheless condition the
grant, vesting or settlement thereof upon the attainment of Performance Goals
and/or the continued service of the Participant with the Company, its
Subsidiaries or Affiliates. Pursuant to this Section 8(b)(i), the Committee may
specify in any Deferred Stock Unit Award that the level of achievement versus
pre-established Performance Goals will determine the number of Deferred Stock
Units granted, issued, retainable and/or vested. The provisions of such Awards
(including without limitation any applicable Performance Goals) need not be the
same with respect to each recipient. The Committee shall not waive, in whole or
in part, any Performance Goals or any restrictions applicable to a Deferred
Stock Unit, except pursuant to Section 11 or in connection with the
Participant’s Termination of Employment by reason of the Participant’s death,
Disability, or Termination of Employment by the Company without Cause or by the
Participant for Good Reason.

(ii) Subject to the terms of the Plan, any Award of Deferred Stock Units shall
be subject to vesting during a restriction period (the “Restriction Period") of
at least three years following the date of grant, provided that an Award may
vest in installments ratably over the course of the Restriction Period and
provided further that if the grant, vesting, settlement or other terms of a
Deferred Stock Unit Award is subject to Performance Goals and/or the level of
achievement versus such Performance Goals, such terms shall be based upon a
performance period of not less than one year. In addition, continued service
with the Company or any of its Subsidiaries or Affiliates through the vesting
date or dates shall also be a condition to vesting, except pursuant to
Section 11 or in connection with the Participant’s Termination of Employment by
reason of the Participant’s death, Disability, or Termination of Employment by
the Company without Cause or by the Participant for Good Reason.

(iii) A Participant may elect to further defer receipt of cash or shares in
settlement of Deferred Stock Units for a specified period or until a specified
event, subject in each case to the Committee’s approval and to such terms as are
determined by the Committee. Unless otherwise provided by the Committee, such
election must generally be made prior to commencement of the Award Cycle for the
Deferred Stock Units in question. Notwithstanding anything in this Section
8(b)(iii) to the contrary, with respect to any portion of any Award of Deferred
Stock Units that was not vested as of December 31 2004, any further deferral
pursuant to this Section 8(b)(iii) must comply with the requirements of
Section 409A(a)(4)(C), to the extent applicable.

(iv) At the expiration of the Award Cycle, the Committee shall evaluate the
Company’s performance in light of any Performance Goals for such Award, and
shall determine the number of Deferred Stock Units granted to the Participant
which have been earned, and the Committee shall then cause to be delivered (A) a
number of shares of Common Stock equal to the number of Deferred Stock Units
determined by the Committee to have been earned, or (B) cash equal to the Fair
Market Value of such number of shares of Common Stock, or (C) a combination of
cash and shares of Common Stock equal to the Fair Market Value of the number of
Deferred Stock Units determined by the Committee to have been earned, as the
Committee shall elect (subject to any deferral pursuant to Section 8(b)(iii)).

(v) Each Award shall be confirmed by, and be subject to, the terms of an Award
Agreement.

(c) Deferred Stock Units for Non-Employee Directors. Each Non-Employee Director
shall receive an Award of not more than 10,000 Deferred Stock Units, as
determined by the Board upon the recommendation of the Committee, upon his or
her first election or appointment to the Board, which Award (i) shall vest
ratably over the three-year period immediately following the date of grant,
except that the Award shall vest in full upon the Non-Employee Director’s
Retirement, and (ii) shall be settled upon the first to occur of (A) the
termination of the Non-Employee Director’s service as a member of the Board
(including, without limitation, as a result of the director’s death or
disability) other than as a result of removal for cause under applicable law or
(B) the date chosen by the director at the time of the Award, which date must be
a minimum of three years after the date of grant, or such longer minimum period
as established by the Committee. In addition, each Non-Employee Director shall
receive an annual Award of not more than 10,000 Deferred Stock Units, as
determined by the Board upon the recommendation of the Committee, which Award
(i) shall vest ratably over the three-year period immediately following the date
of grant, except that the Award shall vest in full upon the Non-Employee
Director’s Retirement, and (ii) shall be settled upon the first to occur of
(A) the termination of the Non-Employee Director’s service as a member of the
Board (including, without limitation, as a result of the director’s death or
disability) other than as a result of removal for cause under applicable law or
(B) the date chosen by the director at the time of the Award, which date must be
a minimum of three years after the date of grant, or such longer minimum period
as established by the Committee. Awards to Non-Employee Directors shall be made
only in accordance with the foregoing terms, and, except as specifically
provided in this Plan, neither the Committee nor the Board shall have any
authority or discretion with respect to such Awards.

SECTION 9. Tax Offset Bonuses

At the time an Award is made hereunder or at any time thereafter, the Committee
may grant to the Participant receiving such Award the right to receive a cash
payment in an amount specified by the Committee, to be paid at such time or
times (if ever) as the Award results in compensation income to the Participant,
for the purpose of assisting the Participant to pay the resulting taxes, all as
determined by the Committee and on such other terms and conditions as the
Committee shall determine.

SECTION 10. Other Stock-Based Awards

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including
(without limitation) dividend equivalents and convertible debentures, may be
granted either alone or in conjunction with other Awards granted under the Plan.
The total number of shares of Common Stock that can be delivered under the Plan
in connection with Awards of Restricted Stock, Deferred Stock Units, and Other
Stock-Based Awards granted pursuant to this Section 10, shall not exceed
2,110,000 (including 610,000 approved by stockholders in 2004 and 1,500,000
subject to stockholder approval in 2005) during the term of the Plan. No more
than 500,000 shares of Common Stock subject to Other Stock-Based Awards that are
Qualified Performance Based Awards may be granted to any Participant in any
fiscal year of the Company. In addition, any Other Stock-Based Award granted
pursuant to this Section 10 must, subject to the other terms of the Plan, either
(i) be subject to vesting during a restriction period (the “Restriction Period")
of at least three years following the date of grant, provided that such an Award
may vest in installments ratably over the course of the Restriction Period
(except that, if vesting is based on Performance Goals, no part of the Award may
vest before the first anniversary of the date of grant) or (ii) be granted in
lieu of cash compensation payable to the Participant.

SECTION 11. Change in Control Provisions

(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, unless otherwise provided in an Award Agreement, in the event of a
Change in Control:

(i) any Stock Options and Stock Appreciation Rights outstanding as of the date
such Change in Control occurs, and which are not then exercisable and vested,
shall become fully exercisable and vested;

(ii) the restrictions and deferral limitations applicable to any Restricted
Stock outstanding as of the date such Change in Control shall lapse, and such
Restricted Stock shall become free of all restrictions and become fully vested
and transferable; and

(iii) all Deferred Stock Units outstanding as of the date such Change in Control
shall be considered to be earned and payable in full, and any deferral or other
restrictions shall lapse and such Deferred Stock Units shall be settled in cash
as promptly as is practicable following the Change in Control.

Notwithstanding the foregoing, in no event shall the treatment specified in this
Section 11(a)(i), (ii) and (iii) apply with respect to an Award prior to the
earliest to occur of (A) the date such amounts would have been distributed in
the absence of the Change in Control, (B) a Participant’s “separation from
service” (as defined under Section 409A of the Code) with the Company (or six
months thereafter for Specified Employees), (C) the Participant’s death or
“disability” (as defined in Section 409A(a)(2)(C) of the Code), or (D) a “change
in the ownership or effective control” of the Company or in the “ownership of a
substantial portion of the assets” of the Company within the meanings ascribed
to such terms in Treasury Department regulations issued under Section 409A of
the Code, if and to the extent that the Committee determines, in its sole
discretion, that the effect of such treatment prior to the time specified in
this Section 11(a)(A), (B), (C) or (D) would be the imposition of the additional
tax under Section 409A(a)(1)(B) of the Code on a Participant holding such Award.

(b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:

(i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person") resulting in such
Person having beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (1) the then-outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock") or
(2) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities"); excluding, however, the following:
(1) Any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company, (2) Any acquisition by
the Company, (3) Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (4) Any acquisition pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (iii) of this Section 11(b); or

(ii) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board") cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
Section 11(b), that any individual who becomes a member of the Board subsequent
to the Effective Date, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further,that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-12(c) of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the shares or assets of another entity (“Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (1) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock (or equity interests), and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent governing body, if
applicable), as the case may be, of the entity resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (other than the Company, any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Corporate Transaction) will beneficially own, directly or indirectly,
20% or more of, respectively, the outstanding shares of common stock (or equity
interests) of the entity resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors (or equivalent governing
body, if applicable) except to the extent that such ownership existed prior to
the Corporate Transaction, and (3) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors (or equivalent governing body, if applicable) of the entity resulting
from such Corporate Transaction; or

(iv) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

(c) Change in Control Price. For purposes of the Plan, “Change in Control Price”
means the higher of (i) the highest reported sales price, regular way, of a
share of Common Stock in any transaction reported on the New York Stock Exchange
Composite Tape or other national exchange on which such shares are listed or on
NASDAQ during the 60-day period prior to and including the date of a Change in
Control or (ii) if the Change in Control is the result of a tender or exchange
offer or a Corporate Transaction, the highest price per share of Common Stock
paid in such tender or exchange offer or Corporate Transaction; provided,
however, that in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, the Change in Control Price shall be
in all cases the Fair Market Value of the Common Stock on the date such
Incentive Stock Option or Stock Appreciation Right is exercised. To the extent
that the consideration paid in any such transaction described above consists all
or in part of securities or other noncash consideration, the value of such
securities or other noncash consideration shall be determined in the sole
discretion of the Board.

SECTION 12. Forfeiture of Awards

Notwithstanding anything in the Plan to the contrary, the Committee may, in its
sole discretion, in the event of serious misconduct by a Participant (including,
without limitation, any misconduct prejudicial to or in conflict with the
Company or its Subsidiaries or Affiliates, or any Termination of Employment for
Cause or in the event that a Participant incurs a Termination of Employment for
Early Retirement and subsequently engages in full-time employment), or any
activity of a Participant in competition with the business of the Company or any
Subsidiary or Affiliate, (a) cancel any outstanding Award granted to such
Participant, in whole or in part, whether or not vested or deferred, or
(b) following the exercise or payment of an Award within a period specified by
the Committee, require such Participant to repay to the Company any gain
realized or payment received upon the exercise or payment of such Award (with
such gain or payment valued as of the date of exercise or payment). Such
cancellation or repayment obligation shall be effective as of the date specified
by the Committee. Any repayment obligation may be satisfied in Common Stock or
cash or a combination thereof (based upon the Fair Market Value of Common Stock
on the day of payment), and the Committee may provide for an offset to any
future payments owed by the Company or any Subsidiary or Affiliate to the
Participant if necessary to satisfy the repayment obligation. The determination
of whether a Participant has engaged in a serious breach of conduct or any
activity in competition with the business of the Company or any Subsidiary or
Affiliate shall be determined by the Committee in good faith and in its sole
discretion. This Section 12 shall have no application following a Change in
Control.

SECTION 13. Prohibition on Repricing Stock Options Without Stockholder Approval

Except for adjustments pursuant to Section 3(c), in no event may any Stock
Option granted under this Plan (a) be amended to decrease the Exercise Price
thereof, or cancelled (either immediately or after any period of time) in
conjunction with the grant of any new Stock Option with a lower Exercise Price,
whether or not such actions would be considered a “repricing” for accounting
purposes, or (b) be subject to any action that would be treated, for accounting
purposes, as a “repricing” of such Stock Option, unless such amendment,
cancellation or action under either of clauses (a) or (b) is duly approved by
the stockholders of the Company in accordance with all applicable laws,
regulations and stock exchange rules and listing standards.

SECTION 14. Term; Replacement of Pre-Existing Plan; Amendment and Termination

(a) The Plan will terminate on the tenth anniversary of the Effective Date.
Under the Plan, Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

(b) As of the Effective Date, the Plan amends and replaces the Pre-Existing Plan
to the extent permitted by the terms of the Pre-Existing Plan. The amendment and
restatement of the Plan approved by the Board on March 16, 2005, subject to the
approval of stockholders at the 2005 annual meeting of stockholders, shall not
apply (and instead the terms of the Plan existing immediately prior to this
amendment and restatement shall apply) to Awards under the Plan that were both
outstanding and vested as of December 31, 2004, if and to the extent that the
application of this amendment and restatement would be deemed a “material
modification” of such Awards within the meaning of Section 409A of the Code. The
Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however, that (i) no material amendment
or alteration shall be made without stockholder approval,(ii) no immaterial
amendment or alteration, or any suspension, discontinuation or termination shall
be made without stockholder approval, if such approval is required by law,
regulation or applicable stock exchange rule, or if the Board deems such
approval to be necessary or desirable to qualify for or comply with any tax,
applicable law, stock exchange, accounting or regulatory requirement, and
(iii) except as required by applicable law or stock exchange or accounting
rules, no amendment, alteration, suspension, discontinuation or termination
shall be made without the consent of the affected Participant, if such action
would impair the rights of such Participant under any outstanding Award, or
shall cause a Qualified Performance-Based Award to cease to qualify for the
Section 162(m) Exemption. Notwithstanding anything to the contrary herein, the
Committee or Board may amend or alter the Plan in such manner as may be
necessary so as to have the Plan conform to local rules and regulations in any
jurisdiction outside the United States.

SECTION 15. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

SECTION 16. General Provisions

(a) Representation. The Committee may require each person purchasing or
receiving shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the shares without a view to the
distribution thereof. The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.

Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for shares of Common Stock under the Plan prior to fulfillment
of all of the following conditions:

(1) Listing or approval for listing upon notice of issuance, of such shares on
the New York Stock Exchange, Inc., or such other securities exchange as may at
the time be the principal market for the Common Stock;

(2) Any registration or other qualification of such shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and

(3) Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

(b) No Limit on Other Arrangements. Nothing contained in the Plan shall prevent
the Company or any Subsidiary or Affiliate from adopting other or additional
compensation arrangements for its employees.

(c) No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

(d) Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant shall pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Company, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company, its Subsidiaries and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock.

(e) Dividends. Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment shall only be permissible if sufficient shares of
Common Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options and other Awards).

(f) Death Beneficiaries. The Committee shall establish such procedures as it
deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable in the event of the Participant’s death are to be paid or by
whom any rights of the Participant, after the Participant’s death, may be
exercised.

(g) Subsidiary Employee. In the case of a grant of an Award to any employee of a
Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the shares of Common Stock, if any, covered by the Award to the
Subsidiary, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the employee in accordance with the terms of the Award specified
by the Committee pursuant to the provisions of the Plan. All shares of Common
Stock underlying Awards that are forfeited or canceled should revert to the
Company.

(h) Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.

(i) Nontransferability. Except as otherwise provided in Section 5(f), 6(b)(iii),
6(c)(v) or by the Committee, Awards under the Plan are not transferable except
by will or by laws of descent and distribution.

(j) Foreign Employees. In the event an Award is granted to an Eligible
Individual who is employed or providing services outside the United States and
who is not compensated from a payroll maintained in the United States, the
Committee may, in its sole discretion, modify the provisions of the Plan as they
pertain to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Committee may also impose
conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligations with respect to tax equalization for Eligible Individuals
on assignments outside their home country.

(k) Inclusion of Awards as Part of Mandatory Holdings. The Board or the
Committee may establish policies or make such provisions as either deems
necessary or appropriate relating to Awards or portions thereof that may be
included as part of a Participant’s holdings for purposes of any stock ownership
requirements implemented from time to time.

SECTION 17. Effective Date of Plan

The Plan was originally adopted by the Board on February 26, 2003 and initially
became effective on March 3, 2003. Prior to this amendment and restatement, the
most recent Plan amendment became effective on May 4, 2004. This Plan, as
amended, shall be effective as of the date of approval by the stockholders of
the Company at their 2005 annual meeting.

